DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A and B , as set forth in the Office action mailed on 2/8/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/8/2021 is fully withdrawn.  Claims 4-6 and 9-14, directed to unelected species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 4/12/2021.

The application has been amended as follows: 

Claim 1:	An intraocular lens (IOL) injector comprising: an injector body having: a main body having a proximal end and a distal end; a nozzle having a proximal end and a distal end, the proximal end of the nozzle coupled to the distal end of the main body, the nozzle further comprising an IOL storage location configured to house an IOL, and an IOL dwell location distal to the IOL storage location; a bore having a longitudinal axis extending from the proximal end of the main body to the distal end of the nozzle; a spring-assisted plunger movably coupled within the injector body and aligned within the bore, the plunger having: a plunger body having a proximal end 
a spring having a first end coupled to the plunger body and a second end coupled to the plunger rod; wherein in response to an axial force applied to the plunger body: the plunger body is adapted to move axially, and in response, the spring is adapted to store elastic energy; the plunger rod is adapted to move axially from a first position proximally adjacent to the IOL storage location to a second position proximally adjacent to the IOL dwell position and contact a removable stop adapted to prevent further axial movement of the plunger rod, the removable stop coupled to the injector body; and wherein, in response to the removal of the removable stop and the release of stored elastic energy from the spring, the plunger rod is adapted to move axially toward the distal end of the injector body.

Claim 2 is cancelled.

Claim 3:	 The IOL injector of claim 1 the user; and a second end of the pin is adapted to contact the plunger rod; wherein: 3Application No.: 16/454,466Docket No.: PAT058400-US-NP in a first configuration, the second end of the pin is adapted to contact the plunger rod and configured to prevent axial movement of the plunger rod; and in a second configuration, the second end of the pin is adapted not to prevent axial movement of the plunger rod.

Claim 4:	The IOL injector of claim 1 the 

Claim 5:	The IOL injector of claim 4, wherein: the plunger rod comprises a brake pad having one or more brake pad ribs adapted to contact the second end of the brake lever, and thereby apply the frictional braking force against axial movement of the plunger rod.

Claim 8:	The IOL injector of claim 1, wherein: the plunger has a telescoping portion wherein a proximal portion of the plunger rod is concentrically coupled within a the axial force applied to the plunger body, the proximal portion of the plunger rod is adapted to slidably move within the distal portion of the plunger body; and in response to release of stored elastic energy from the spring, the proximal portion of the plunger rod is adapted to slidably move within the distal portion of the plunger body.

Claim 9:	The IOL injector of claim 1 

Claim 10:	The IOL injector of claim 9, wherein the at least one ridge and the at least one ridge- engaging tooth are adapted to prevent movement of the plunger body away from the distal end of the injector body of the IOL injector when the plunger body is in a second distal position.

Claim 11:	The IOL injector of claim 1 

Claim 15:	The IOL injector of claim 11, wherein: the IOL injector has an IOL injection force profile comprising a relationship between an axial location of the IOL within the bore (AP) and a force applied by the user to axially move the IOL within the bore (AF); wherein the IOL injector is configured to have a force profile having minimal variability of AF as a function of AP.

Reasons for Allowance
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claim 1, no art on record, alone or in combination could be found to teach: the plunger rod is adapted to move axially from a first position proximally adjacent to the IOL storage location to a second position proximally adjacent to the IOL dwell position and contact a removable stop adapted to prevent further axial movement of the plunger rod, the removable stop coupled to the injector body.

The closest art found was Safabash (20140257317).

As to claim 1, Safabash discloses: An intraocular lens (IOL) injector (device of figure 1) comprising: an injector body (26) having: a main body having a proximal end and a distal end; a nozzle (42) having a proximal end and a distal end, the proximal end 
The rejection however would have been improper because the prior art failed to disclose: the plunger rod is adapted to move axially from a first position proximally adjacent to the IOL storage location to a second position proximally adjacent to the IOL dwell position and contact a removable stop adapted to prevent further axial movement . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771